 

Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of October 1, 2020 (the “Amendment
Closing Date”) by and among Bacterin International, Inc., a Nevada corporation
(“Bacterin”), X-SPINE SYSTEMS, INC., an Ohio corporation (“X-Spine” or the
“Additional Delayed Draw Borrower” and, together with Bacterin, the “Borrower”),
ROS acquisition offshore lp, a Cayman Islands Exempted Limited Partnership
(together with its Affiliates, successors, transferees and assignees, “ROS” and
in its capacity as administrative agent, the “Administrative Agent”), ORBIMED
ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, “Royalty Opportunities” and
together with ROS, each individually a “Lender” and collectively, the
“Lenders”), and, in their respective capacities as Guarantors under the Credit
Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), and XTANT MEDICAL, INC., a Delaware corporation
(“Xtant” and, along with Holdings and each Subsidiary thereof, collectively, the
“Guarantors”).

 

WHEREAS, the Borrower, Holdings, Xtant, the Administrative Agent and the Lenders
are party to that certain Second Amended and Restated Credit Agreement, dated as
of March 29, 2019 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of April 1, 2020, the “Credit Agreement”
and as amended by this Amendment, the “Amended Credit Agreement”), pursuant to
which (i) the Lenders have extended credit to the Borrower on the terms set
forth therein and (ii) each Lender has appointed ROS as the administrative agent
for the Lenders;

 

WHEREAS, Holdings, ROS and Royalty Opportunities are party to that certain
Restructuring and Exchange Agreement, dated as of August 7, 2020 (the
“Restructuring and Exchange Agreement”), pursuant to which ROS and Royalty
Opportunities have agreed to exchange approximately $40.8 million of the
aggregate outstanding principal amount of the Loans and, without duplication,
approximately $21.1 million of the outstanding amount of PIK Interest (such
Loans and PIK Interest, the “Exchanging Loans”) plus all other accrued and
unpaid interest on the Exchanging Loans outstanding on the Amendment Closing
Date for shares of common stock of Holdings at an exchange price of $1.07 per
share, with a portion of the prepayment fee payable in respect of the Exchanging
Loans, payable under Section 3.2 of the Credit Agreement, to be deemed a loan
made on the Amendment Closing Date under the Amended Credit Agreement in the
aggregate principal amount of $556,149.86 (such amount, the “Prepayment Fee Loan
Amount”) and a portion of the prepayment fee payable in respect of the
Exchanging Loans, payable under Section 3.2 of the Credit Agreement, to be paid
to ROS as shares of common stock of Holdings at an exchange price of $1.07 per
share;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by the Borrower and the
Administrative Agent (acting on behalf of the Lenders); and

 

WHEREAS, the Borrower and the Lenders desire to (i) amend certain provisions of
the Credit Agreement, (ii) extinguish an aggregate principal amount of
Indebtedness under the Credit Agreement equal to the aggregate principal amount
of the Exchanging Loans plus all accrued and unpaid interest on the Exchanging
Loans and (iii) add an additional tranche of Loans (as defined in the Amended
Credit Agreement) to the Amended Credit Agreement in an aggregate principal
amount equal to the Prepayment Fee Loan Amount, in each case, as provided in
this Amendment.

 



 

 



 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.       Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.       Amendment to Introduction. The first paragraph of the Credit Agreement
is is hereby amended and restated in its entirety as follows:

 

“THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 29, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, this “Agreement”), is by and among BACTERIN INTERNATIONAL,
INC., a Nevada corporation (“Bacterin”), X-SPINE SYSTEMS, INC., an Ohio
corporation (the “Additional Delayed Draw Borrower” and, together with Bacterin,
the “Borrower”), ROS Acquisition Offshore LP, a Cayman Islands Exempted Limited
Partnership (together with its Affiliates, successors, transferees and
assignees, “ROS”), as lender and as “Administrative Agent” for the lenders
pursuant to Section 10.1.1 hereof, and ORBIMED ROYALTY OPPORTUNITIES II, LP, a
Delaware limited partnership (together with its Affiliates, successors,
transferees and assignees, “Royalty Opportunities” and together with ROS, each
individually an “Initial Lender” and collectively, the “Initial Lenders”) and,
in their capacity as Guarantors, XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (“Holdings”) and XTANT MEDICAL, INC., a Delaware corporation.”

 

3.       Amendment to Recitals. (a) The first “Whereas” clause of the Credit
Agreement is amended by deleting “$10,000,000” and replacing it with
“$5,000,000”.

 

(b) The second “Whereas” clause of the Credit Agreement is amended by deleting
“extend the Existing Commitment,” therefrom.

 

4.       Amendments to Section 1.1. (a) Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions thereto in appropriate
alphabetical order:

 

“Initial Lender” and “Initial Lenders” are each defined in the preamble.

 

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of October 1, 2020, by and among the
Borrower, the Guarantors party thereto, the Administrative Agent and the
Lenders.

 

-2-

 

 

“Second Amendment Closing Date” means October 1, 2020.

 

“Second Amendment Commitment Amount” means, $556,149.86, in the aggregate for
all Lenders, allocated $0.00 to ROS and $556,149.86 to Royalty Opportunities.

 

“Second Amendment Loans” means Loans made by the Lenders on the Second Amendment
Closing Date pursuant to Section 2.1 of this Agreement.

 

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety:

 

“Additional Second Delayed Draw Commitment Amount” means $5,000,000, in the
aggregate for all Lenders, allocated $0.00 to ROS and $5,000,000 to Royalty
Opportunities.

 

“Commitment” means the Additional Second Delayed Draw Commitment.

 

“Continuing Loans” means (i) the Continuing Loans (as such term is defined in
the Existing Credit Agreement), (ii) the 2015 Loans and (iii) the Tranche A
Loan, in each case, made to the Borrower pursuant to the Existing Credit
Agreement and continued under this Agreement pursuant to Section 2.1.

 

“Lenders” means the Initial Lenders, any lender with a Commitment or a Second
Amendment Loan and any other Person that becomes a party hereto pursuant to an
assignment and assumption, other than any such Person that ceases to be a party
hereto pursuant to an assignment and assumption or as a result of any
termination of Commitments and/or prepayment or repayment of Loans permitted or
required hereunder.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Agreement, each other agreement pursuant to which the Administrative Agent, for
its benefit and the benefit of the Lenders, is granted a Lien to secure the
Obligations (including any mortgages entered into pursuant to Section 7.8), the
Guarantee, and each other agreement, certificate, document or instrument
delivered in connection with any Loan Document, whether or not specifically
mentioned herein or therein.

 

“Loans” means (i) the Continuing Loans, (ii) the Additional Second Delayed Draw
Loans and (iii) the Second Amendment Loans.

 

“Proportionate Share” means with respect to all matters (including, without
limitation, the indemnification obligations arising under Section 11.4) arising
under or in connection with this Agreement or any other Loan Document, 0.0% for
ROS and 100.0% for Royalty Opportunities, such percentages to be adjusted
commensurate with any permitted assignment by any Lender of its rights and
interests hereunder.

 

(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety: “Additional Delayed Draw Closing Date”,
“Additional Delayed Draw Commitment Amount”, “Additional Delayed Draw Loan”,
“Existing Commitment” and “Lender”.

 

-3-

 

 

5.       Amendments to Section 2.1. Section 2.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“SECTION 2.1 Second Amendment Closing Date Transactions. Subject to the terms
and conditions set forth herein, (a) Royalty Opportunities will continue as a
Lender under this Agreement and (b) Royalty Opportunities shall be deemed to
have made a Second Amendment Loan to the Borrower on the Second Amendment
Closing Date in a principal amount equal to its Second Amendment Commitment
Amount, with the result that Royalty Opportunities will hold on the Second
Amendment Closing Date, after giving effect to the transactions provided for in
the Second Amendment, the Continuing Loans and Second Amendment Loans in the
amounts set forth as Loans of such Lender on Schedule 2.1, which Schedule also
sets forth as of the Second Amendment Closing Date (a) the un-borrowed amount of
the Additional Second Delayed Draw Commitment Amount and (b) the amount of any
accrued and unpaid cash interest on the Continuing Loans. Amounts paid or
prepaid in respect of the Loans may not be reborrowed. The Second Amendment
Commitment Amount of Royalty Opportunities shall expire on the Second Amendment
Closing Date when the Second Amendment Loans shall have been deemed made to the
Borrower.”

 

6.       Amendments to Section 2.2. Section 2.2 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“SECTION 2.2 Loans and Borrowing. Each Loan outstanding on the Second Amendment
Closing Date, after giving effect to the transactions provided for in Section
2.1, shall be part of a borrowing consisting of Loans held by Royalty
Opportunities.”

 

7.       Amendment to Section 2.6. Section 2.6 of the Credit Agreement is hereby
deleted in its entirety and replaced with “[Intentionally Omitted.]”.

 

8.       Amendments to Section 3.2. The last paragraph of Section 3.2 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“At such time as the Borrower pays, prepays or repays, or is required to pay,
prepay or repay, any principal amount of the Loans (other than the Continuing
Loans and the Second Amendment Loans), whether on the Maturity Date or
otherwise, whether voluntarily or involuntarily (if involuntarily, whether
required by this Agreement or any other Loan Document) and whether before or
after acceleration of the Obligations, including without limitation any payment
pursuant to any provision of this Section 3.2, the Borrower shall pay to each
Lender, a fee in the amount equal to 2.00% of the aggregate principal amount of
such payment, prepayment or repayment to such Lender.”

 

9.       Amendments to Section 3.4(g). Section 3.4(g) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(g) From and after October 1, 2020 until the Maturity Date, interest payable in
cash by the Borrower shall accrue on the Loans during such period at a rate per
annum equal to the sum of (1) 7.00% plus (2) the higher of (x) the LIBO Rate for
such Interest Period and (y) 1.00%.”

 

-4-

 

 

10.       Amendment to Section 5.2. Section 5.2 of the Credit Agreement is
hereby deleted in its entirety and replaced with “[Intentionally Omitted.]”.

 

11.       Amendment to Section 5.3. The first clause of Section 5.3 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“The making of each Additional Second Delayed Draw Loan by the Lenders shall be
in the sole and absolute discretion of the Lenders, collectively, and subject to
the satisfaction (or waiver in writing by each Lender) of each of the following
conditions precedent and such other conditions as each Lender may require in its
sole and absolute discretion:”

 

12.       Amendment to Section 8.4(b). Section 8.4(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with “[Intentionally Omitted.]”.

 

13.       Amendment to Section 10.1.4. The first sentence of Section 10.1.4 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“The Administrative Agent may resign as such at any time upon notice to the
Borrower and all the Lenders.”

 

14.      Amendment to Schedule 2.1. Schedule 2.1 to the Credit Agreement is
hereby replaced with Schedule 2.1 attached hereto, and “Schedule 2.1 Continuing
Loans” in the Table of Contents is hereby replaced with “Schedule 2.1 Loans”.

 

15.       Exchange of the Exchanging Loans. Upon (a) issuance to (i) ROS of (X)
45,867,426 Resulting Shares (as defined in the Restructuring and Exchange
Agreement) in respect of the Exchanging Loans held by ROS plus all accrued and
unpaid interest on such Exchanging Loans and (Y) 917,349 shares of common stock
of Holdings in respect of the portion of the prepayment fee payable to ROS,
under Section 3.2 of the Credit Agreement, in respect of the Exchanging Loans
and (ii) Royalty Opportunities of 11,969,619 Resulting Shares (as defined in the
Restructuring and Exchange Agreement) in respect of the Exchanging Loans held by
Royalty Opportunities plus all accrued and unpaid interest on such Exchanging
Loans, and (b) the Second Amendment Loans (as defined in the Amended Credit
Agreement) having been deemed made to the Borrower on the Second Amendment
Closing Date in an aggregate principal amount equal to the Prepayment Fee Loan
Amount, the entire aggregate principal amount of the Exchanging Loans, plus all
accrued and unpaid interest on the Exchanging Loans, will be exchanged, in whole
and not in part, into 100% ownership of the Resulting Shares (as defined in the
Restructuring and Exchange Agreement) and the Obligations of the Borrower and
the Guarantors in respect of the Exchanging Loans (which Obligations shall
include the prepayment fee in respect of the Exchanging Loans, payable under
Section 3.2 of the Credit Agreement, and all accrued and unpaid interest on the
Exchanging Loans) shall be extinguished.

 

16.       Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon (a) receipt by the Borrower, the Administrative Agent, the
Lenders and the Guarantors of a counterpart signature of the others to this
Amendment duly executed and delivered by the Borrower, the Lenders, the
Administrative Agent and the Guarantors and (b) the issuance by Holdings, on the
Amendment Closing Date, of (i) to ROS, 46,784,775 shares of common stock of
Holdings and (ii) to Royalty Opportunities, 11,969,619 shares of common stock of
Holdings.

 

-5-

 

 

17.       Expenses. The Borrower agrees to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 

18.       Representations and Warranties. The Borrower and the Guarantors
represent and warrant to each Lender as follows:

 

(a)       After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, except that the
representations and warranties limited by their terms to a specific date shall
be true and correct as of such date.

 

(b)       Before and after giving effect to this Amendment, no Default or Event
of Default under the Credit Agreement has occurred or will occur or be
continuing.

 

19.       No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

20.       Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER,
THE GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE “RELEASING PARTIES”)
REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

 

(a)       WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF;
AND

 

-6-

 

 

(b)       FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE AGENT, THE
LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES (COLLECTIVELY, THE “RELEASED PARTIES”), AND EACH OF THEM,
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS,
OBLIGATIONS, PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED,
LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY,
WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER
HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED
WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME
FROM THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(c)       IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING PARTIES
ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AMENDMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND FOREVER
TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST,
OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR
WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

 

(d)       THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AMENDMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

 

(e)       THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES
THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

 



-7-

 

 



(f)       THE RELEASING PARTIES ACKNOWLEDGE THAT THEY HAVE HAD THE BENEFIT OF
INDEPENDENT LEGAL ADVICE WITH RESPECT TO THE ADVISABILITY OF ENTERING INTO THIS
RELEASE AND HEREBY KNOWINGLY, AND UPON SUCH ADVICE OF COUNSEL, WAIVE ANY AND ALL
APPLICABLE RIGHTS AND BENEFITS UNDER, AND PROTECTIONS OF, CALIFORNIA CIVIL CODE
SECTION 1542, AND ANY AND ALL STATUTES AND DOCTRINES OF SIMILAR EFFECT.
CALIFORNIA CIVIL CODE SECTION 1542 PROVIDES AS FOLLOWS:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release, and that if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

21.       Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
such shall together constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page of this Amendment by fax transmission
or other electronic mail transmission (e.g., “pdf”, “tiff” or similar format)
shall be effective as delivery of a manually executed counterpart of this
Amendment. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

[Remainder of Page Intentionally Left Blank.]

 

-8-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

      By: /s/ Sean Browne   Name: Sean Browne   Title: President, CEO      

XTANT MEDICAL HOLDINGS, INC.,

as a Guarantor

      By: /s/ Sean Browne   Name: Sean Browne   Title: President, CEO      

X-SPINE SYSTEMS, INC.,

as a Guarantor and the Additional Delayed Draw Borrower

      By: /s/ Sean Browne   Name: Sean Browne   Title: President, CEO      

XTANT MEDICAL, INC.,

as a Guarantor

      By: /s/ Sean Browne   Name: Sean Browne   Title: President, CEO

 

Signature Page to Second Amendment to Second A&R Credit Agreement

 



 

 

 

  ROS Acquisition Offshore LP,
as the Administrative Agent and as a Lender       By: OrbiMed Advisors LLC,
solely in its   capacity as Investment Manager       By: W. Carter Neild   Name:
W. Carter Neild   Title: Member       ORBIMED ROYALTY OPPORTUNITIES II, LP,
as a Lender       By: OrbiMed ROF II LLC,   its General Partner       By:
OrbiMed Advisors LLC,   its Managing Member       By: W. Carter Neild   Name: W.
Carter Neild   Title: Member

 

Signature Page to Second Amendment to Second A&R Credit Agreement

 



 

 



 

Schedule 2.1

 

Loans

 

Continuing Lender 

Continuing

Loans1

  

Second

Amendment

Loans

   Un-Borrowed
Additional
Second Delayed
Draw
Commitment
Amount   Accrued and
Unpaid Cash
Interest on the
Continuing Loans  ROS Acquisition Offshore LP  $0.00   $0.00   $0.00   $0.00 
OrbiMed Royalty Opportunities II, LP  $15,000,000   $556,149.86   $5,000,000  
$0.00  Total:  $15,000,000   $556,149.86   $5,000,000   $0.00 

 



 



1 Note: Continuing Loans includes PIK Interest and Optional PIK Interest which
has been added to the outstanding principal amoacunt of the Continuing Loans
prior to the Second Amendment Closing Date.

 



 

